UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 00-4454
KELVIN BARTON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                  David C. Norton, District Judge.
                             (CR-99-740)

                       Submitted: March 8, 2001

                       Decided: March 20, 2001

      Before MOTZ, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Charles E. Johnson, Sr., JOHNSON & ASSOCIATES, P.A., Colum-
bia, South Carolina, for Appellant. J. Rene Josey, United States Attor-
ney, Brucie Howe Hendricks, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BARTON
                              OPINION

PER CURIAM:

   A jury convicted Kelvin Barton of bank robbery and using and car-
rying a firearm during and in relation to a crime of violence, and the
district court sentenced him to 135 months’ imprisonment. We affirm.

   Barton asserts insufficient evidence was presented at trial to iden-
tify him as the bank robber. When assessing the sufficiency of the
evidence of a criminal conviction on direct review, "[t]he verdict of
a jury must be sustained if there is substantial evidence, taking the
view most favorable to the Government, to support it." Glasser v.
United States, 315 U.S. 60, 80 (1942). Further, it is well established
that a jury’s determination regarding witness credibility is not review-
able on appeal. United States v. Saunders, 886 F.2d 56, 60 (4th Cir.
1989).

   The Government established at trial that Barton drove a black
Acura Legend on the day of the robbery and had inside this car a ski
mask and a handgun fitting the description of those employed by the
bank robber. There was also testimony from the victim bank teller
describing the robber; further testimony was provided by a man who
saw the robber running from the bank and at whom the robber pointed
a gun, as well as testimony from witnesses who identified the robber’s
car as a black Acura Legend. After considering the evidence linking
Barton to the robbery and the witnesses’ descriptions of the robber,
the jury clearly resolved any identification issue against Barton.
Accordingly, viewing the evidence in the light most favorable to the
Government, we conclude there was sufficient evidence supporting
the jury verdict.

  We therefore affirm Barton’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED